COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  SHOLOMO DAVID,                                 §               No. 08-18-00059-CR

                        Appellant,               §                  Appeal from the

  v.                                             §                 41STDistrict Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        Appellee.                §               (TC# 20160D05398)

                                             §
                                           ORDER

       Pending before the Court is Appellant’s motion requesting that we order the District Clerk

to provide Appellant with a free copy of the appellate record. The clerk’s record and reporter’s

record have been filed with the Eighth Court of Appeals at the expense of El Paso County and at

no cost to Appellant. The appellate record has been made available to Appellant’s attorney for use

in preparation of the Appellant’s brief which was filed on March 5, 2019. Appellant is not entitled

to his own copy of the appellate record at no expense. Accordingly, the motion is DENIED.

       IT IS SO ORDERED this 27th day of March, 2019.



                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.